Citation Nr: 0213384	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  91-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right otitis 
media with mastoiditis, currently evaluated as 10 percent 
disabling.

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
temporomandibular joint syndrome (TMJ), from July 18, 1989 to 
September 24, 1998.

3.  Entitlement to an increased evaluation, in excess of 20 
percent, for TMJ from September 24, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1989, and 
July 1997, from the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This claim has 
been remanded in December 1992, May 1996, and most recently 
in October 2000.  The issues of the propriety of the initial 
10 percent evaluation assigned following the grant of service 
connection for TMJ, from July 18, 1989 to September 24, 1998, 
and entitlement to an increased evaluation, in excess of 20 
percent, for TMJ from September 24, 1998 require further 
evidentiary development by the Board.  They will be the 
subject of a separate decision.


FINDINGS OF FACT

1.  All necessary notification and development action for the 
issue on appeal has been accomplished.

2.  The veteran's right otitis media with mastoiditis was 
manifested, for the entire appeal period, by intermittent 
periods of infection and suppuration, and the need for 
surgery.


CONCLUSION OF LAW

The criteria for an increased evaluation for right otitis 
media with mastoiditis, in excess of 10 percent, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.87 Diagnostic Code 6200, 
(as in effect prior to and since June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the Board finds that the requirements of the 
new law and its implementing regulations have essentially 
been satisfied.  

As evidenced by the statement of the case and supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claim at issue and the reasons for 
the denial of his claim; therefore, they have been provided 
notice of the information and evidence necessary to 
substantiate the claim, and have been afforded ample 
opportunity to submit such information and evidence.  
Additionally, the veteran was given notice of the provisions 
of the VCAA in the most recent supplemental statement of the 
case dated in April 2002.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
There is no outstanding request for a hearing.  Furthermore, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  The veteran has been afforded VA 
examinations in connection with the claim on appeal, and it 
appears that all medical evidence pertinent to the claim has 
been associated with the claims file.  Significantly, the 
Board notes that neither the veteran nor his representative 
has identified, and the record does not otherwise suggest, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Service connection for right otitis media with mastoiditis 
was granted via a rating decision of January 1989.  An 
evaluation of 10 percent was assigned.  The veteran disagreed 
with this initial evaluation.

A review of the pertinent evidence of record shows that the 
veteran was hospitalized in October and November 1988 because 
of persistent right sided head pain.  Recurrent otitis was 
noted and he was started on antibiotics.  It was noted that 
he was status post several surgeries, however, surgery was 
again recommended.  At a personal hearing at the RO, 
conducted in July 1989, the veteran testified that he had 
continued to experience ear infections with flare-ups every 
two to three months.  He stated that he did not think his 
last operation was a success because he had to continue 
antibiotic treatment.  In September 1989 the veteran 
underwent right meatoplasty and exploratory tympanotomy.  
Outpatient treatment records, dated in October 1989, show the 
veteran reporting decreasing pain, but occasional dizziness.  
Records from November 1989 show his right ear suctioned of 
debris and noted to be healing well.  

At a personal hearing before the undersigned in September 
1992, the veteran reported complaints of serious infections 
which occur every few months, for which he receives 
antibiotics.  He gave a history of six ear operations.  He 
reported that he had trouble on his various jobs because of 
hearing loss related to the right otitis media.  He stated 
that he had lost his last job because of recurrent infections 
which prevented him from being available on call.  

Outpatient treatment records show the veteran receiving 
treatment for his right otitis media in October 1991, October 
1992, and April 1993.  It was noted that debris was removed 
from the right mastoid bowl in September 1995.  In November 
1995 he had complaints that his right ear was draining, 
however, no drainage was seen on examination.  

The report of a VA audio examination, conducted in July 1996, 
shows a finding that recurrent ear infection did not effect 
the audiological test conducted at that time.  It was, 
however, recommended that he continue to be followed for 
recurrent infections and it was noted that he would be best 
employed in environments which do not require consistent 
communications.  The report of a VA general medical 
examination, conducted in August 1996, shows his right 
tympanic membrane noted to look eroded, however it was not 
adequately visualized.  He appeared to be partially deaf.  
The report of a VA ear diseases examination, also conducted 
in August 1996, shows the veteran complaining of decreased 
hearing bilaterally, right tinnitus and momentary positional 
vertigo.  Examination showed the right mastoid cavity was 
clear and dry.  The right tympanic membrane was intact and 
the tympanum was within normal limits.  There was no active 
ear disease other than hearing loss.  Outpatient treatment 
reports dated in August 1998 note the ear to be dry.  

The report of a VA ear disease examination, conducted in July 
2001, shows that the right mastoid cavity opens into the ear 
canal.  The cavity was dry and clean except for cerumen, 
which was removed.  It was without inflammation.  The report 
of a VA ear disease examination, conducted in October 2001, 
shows the veteran's ears essentially unchanged from the July 
2001 examination.  It was again noted that the right mastoid 
cavity opens into the ear canal.  The cavity was again noted 
to be dry and clean except for cerumen, which was removed.  
It was also noted to be without inflammation.  

The veteran asserts that a higher evaluation is warranted for 
the disability at issue because of the extent of treatment he 
has had for it.

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200.  In this regard, 
however, the Board notes that effective June 10, 1999, 
certain regulatory changes were made to the criteria for 
evaluating audiological disabilities.  See 64 Fed. Reg. 
25202-25210 (1999) codified at 38 C.F.R. §§ 4.85-4.87 (1999).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  However, in this 
case, the criteria for evaluating chronic suppurative otitis 
media remained essentially the same when the aforementioned 
changes were made, and therefore, this change in regulation 
did not have any impact on the evaluation of the veteran's 
disability.  Furthermore, the record shows that the RO 
considered both the old and new criteria in making its 
decision.

As to the criteria set forth under Diagnostic Code 6200, 
prior to June 1999, it provided for a 10 percent rating 
during the continuance of the suppurative process of chronic 
suppurative otitis media.  Similarly, this Code currently 
provides for a 10 percent rating for this disability during 
suppuration, or with aural polyps.  The current 10 percent 
rating is the highest rating under this Code, which was the 
case prior to June 1999 as well.

The medical evidence in this case includes two recent VA ear 
examinations, dated in July and October 2001, which show the 
veteran's right ear dry and clean, and free of inflammation 
or evidence of infection.  VA outpatient treatment reports 
throughout the course of this appeal show longstanding 
chronic otitis media for more than twenty years with periodic 
flare-ups and need for surgery.

The foregoing evidence clearly shows that the veteran's right 
ear otitis media was productive of a suppurative process, 
only intermittently, during the entire period of this appeal.  
In view of this, the only time during which the veteran met 
the criteria for a compensable evaluation for the disability 
at issue was during those intermittent periods of infection 
and suppuration.  Under these circumstances, a basis upon 
which to assign a disability evaluation in excess of that 
which has been assigned by the RO has not been presented, and 
the appeal must be denied.

In reaching this decision, the Board has also considered 
whether an evaluation in excess of 10 percent may be 
warranted under any other potentially applicable diagnostic 
codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that Diagnostic Code 6210 
provides for a 10 percent rating without regard to an active 
suppurative process.  That Code, however, is applicable to 
otitis externa, rather than otitis media for which service 
connection has been established.  The only other diagnostic 
codes which relate to the ears that provide for a rating in 
excess of 10 percent are Diagnostic Codes 6204, 6205, and 
6207.  These code sections, however, require the presence of 
dizziness and staggering(6204), Meniere's syndrome (6205) or 
loss of auricle (6207), none of which have been shown or 
alleged.  Therefore, a higher evaluation under these 
diagnostic codes is not warranted.

Finally, under 38 C.F.R. § 3.321(b)(1), to accord justice in 
an exceptional case where the scheduler standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question. VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for otitis media with mastoiditis is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

